PER CURIAM.
In this petition for writ of certiorari, Petitioner challenges the circuit court’s denial of his petition for writ of mandamus, and the imposition of a lien placed on his inmate trust account. The petition for writ of mandamus challenged a disciplinary proceeding, which resulted in the loss of a portion of Petitioner’ gain-time.
Based on our review of the record, we conclude that, in denying the petition for writ of mandamus, the circuit court properly applied the test established in Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974), which sets forth the due process requirements for prison disciplinary proceedings. Consequently, the petition for writ of certiorari challenging the denial of the petition for writ of mandamus is DENIED.
However, Petitioner’s mandamus petition challenged the loss of gain-time. Because his challenge directly affected the time he will spend in prison, the circuit court departed from the essential requirements of law by placing a lien on his inmate trust account to pay for court costs incurred by filing the mandamus petition. *78See Schmidt v. Crusoe, 878 So.2d 361 (Fla. 2003). The petition for writ of certiorari challenging the imposition of a lien on Petitioner’s inmate account is GRANTED, and the order imposing the lien is QUASHED.
DAVIS, PADOVANO, and HAWKES, JJ., concur.